IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


CDL, INC.,                              : No. 571 EAL 2014
                                        :
                   Respondent           :
                                        : Cross Petition for Allowance of Appeal
                                        : from the Order of the Superior Court
             v.                         :
                                        :
                                        :
CERTAIN UNDERWRITERS AT                 :
LLOYD'S LONDON, ET. AL.,                :
                                        :
                   Petitioner           :


                                    ORDER


PER CURIAM

     AND NOW, this 1st day of May, 2015, the Cross Petition for Allowance of Appeal

is DENIED.